270 Madison Avenue
New York, NY 10016
Tel 212. 867. 4466°

BBWG Belkin Burden Wenig & Goldman, LLP Fax 212.297. 1859
nA ~ on

es A T T O RN EY 8S A T LAW 495 Post Road East
= Westport, CT 06880

Tel 203. 227. 1534
Fax 203. 227. 6044

 

Jay B. Solomon www.bbwg.com

Partner May 10, 2019
212. 867. 4466 Ext 497

jsolomon@bbweg.com

By ECF
Hon. Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Perl Street
New York, NY 10007
Re: Hesham Awad, e¢. al. v. Sharif Omar, et. al.
Case No. 18-cv-10810 (NRB)

Dear Judge Buchwald:

I am the attorney for the Plaintiffs in the referenced case. I respectfully submit this letter
to notify the Court that the Plaintiffs and Defendant Sami Omar have entered into a Consent
Decree to resolve the Plaintiffs’ claims against Sami Omar, which I filed this morning as a
Proposed Consent Order on ECF. See Dkt. No. 35.

As the Court may recall, this is a Civil RICO case concerning the Omar family’s
investments in certain real properties and a pharmaceutical company in New York. In or about
2009, the family patriarch, Lotfi Omar, transferred these valuable assets to the other family
members, leaving his two eldest sons, Sharif and Sami, in control of the family investments.
After they gained control of such assets, Sharif and Sami conspired to deprive the other family
members of the financial benefits of the family investments through fraud and looting.
Throughout this period, Sharif exerted control over Sami, directing his actions against the other
family members. Ultimately, Sharif forced Sami to transfer all of his interests in the family assets
to Sharif. Sami is now willing to cooperate with the Plaintiffs to prove the allegations set forth in
the First Amended Complaint against Sharif.

As provided in the Consent Decree, Sami Omar agrees to cooperate with, and to provide
material assistance to the Plaintiffs in proving the allegations set forth in the First Amended
Complaint against Defendant Sharif Omar, and in return for his cooperation and truthful
testimony in the case, Plaintiffs agree not to enforce any monetary claims against him. Plaintiffs
and Defendant Sami Omar negotiated and entered into a Consent Decree, Dkt. No.35, and now
seek the Court’s review and signature.

Thank you for your consideration of taypetgatter.

\ a\ .

Respectfully submitted,
Jay Neston

ce: Philip J. Campisi, Jr., Esq.

JSOLOMON/13120.0003/2588153
